ORDER
PER CURIAM.
Perry Frezzell (Frezzell) appeals from the judgments upon his convictions by a jury of one count of assault in the third degree, Section 565.070.1(5), RSMo 2000, and one count of knowingly committing violence to an employee of the Department of Corrections, Section 217.385(1). Frez-zell was sentenced as a prior offender to fifteen days in the county jail and six years in the Department of Corrections, those sentences to run concurrently to each other but consecutively with the sentence Frezzell was then serving. Frezzell argues the trial court erred in overruling his motion for judgment of acquittal and in sentencing Frezzell on the jury’s guilty verdict of committing violence against an employee of the Department of Corrections because the evidence shows Frezzell neither caused any injury nor committed any violence against the corrections officer. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).